Citation Nr: 1828677	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  09-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, to include as secondary to his service-connected disabilities.

2. Entitlement to higher initial ratings for ischemic heart disease to include chronic congestive heart failure, coronary artery disease, status post myocardial infarction and coronary artery bypass grafting (IHD), rated 30 percent from April 14, 1997, 60 percent from April 14, 2005, and 100 percent from August 12, 2011.



REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded these claims in May 2011, February 2013, June 2014, January 2015, and February 2017.

The issue of entitlement to a temporary total disability rating based on hospitalization for IHD was raised on behalf of the Veteran in November 2014, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issue(s) of entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, to include as secondary to his service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 12, 1998, the Veteran's IHD did not make more than light manual labor not feasible.

2.  From January 12, 1998 to August 30, 2007, the Veteran's IHD was manifest by a left ventricular ejection fraction between 30 and 50 percent but not less than 30 percent and his IHD did not result in chronic congestive heart failure or in or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  From August 30, 2007, the Veteran's IHD resulted in chronic congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for IHD prior to January 12, 1998, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (1997).

2.  The criteria for a 60 percent disability rating for IHD from January 12, 1998, to April 14, 2005, have been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2017).

3.   The criteria for a disability rating in excess of 60 percent for IHD have not been met for the period prior to August 30, 2007.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2017

4.  The criteria for a 100 percent disability rating for IHD have been met beginning August 30, 2007.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for IHD was established in an August 2011 rating decision.  At that time a 10 percent rating was assigned effective July 2, 1997, a 60 percent rating was assigned effective April 14, 2005, and a 100 percent rating was assigned effective August 12, 2011.  In October 2014, the AOJ assigned an effective date of service connection of April 14, 1997 with a disability rating of 30 percent for the period from April 14, 1997 to April 14, 2005.  For each appeal period, the Veteran contends that his disability warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's IHD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under the version of that that diagnostic code in effect since January 12, 1998, 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Initially, the Board notes that in June 2014, the Board remanded this claim and instructed the RO to readjudicate the matter for higher initial ratings for IHD under the version of Diagnostic Code 7005 that was in effect prior to January 12, 1998.  

Prior to January 12, 1998, under Diagnostic Code 7005, a 30 percent evaluation was warranted for coronary artery disease when evidence showed ordinary manual labor was feasible following a typical coronary occlusion or thrombosis or with history of substantiated angina attack.  A 60 percent evaluation was warranted if following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated angina attacks, more than light manual labor is not feasible.  A 100 percent rating was warranted if after six months with chronic residuals findings of congestive heart failure or angina on moderate exertion, more than sedentary employment is precluded.  Additionally, a 100 percent rating is warranted if during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.

In an October 2014 supplemental statement of the case, the RO granted the Veteran an earlier effective date of April 4, 1997, and awarded a higher initial rating of 30 percent from that date.  It was found that private treatment record from April 1997 showed complaints of angina but that the Veteran continued to work.  The Veteran was not granted a higher rating of 60 percent because the evidence did not show that the Veteran was limited to light manual labor. 

In a February 1986 private treatment note, there was no evidence of congestive failure or active inflammatory disease.  An April 1997 private treatment note showed that the Veteran had a previous history of cardiac evaluation about 5 to 6 years earlier, when he did have some blockage.  Upon examination, his chest x-ray "looked pretty good and EKG didn't show any acute changes."  However, the physician stated that he felt this was probably in the angina category.

In a July 1997 mental disorders VA examination, the Veteran reported that he had a bad heart.  The Veteran stated that he had been treated for angina and was on medication.  

Good Samaritan Hospital treatment records provide evidence relevant to the Veteran's IHD prior to establishment of service connection and after the effective date of service connection.  An October 1997 cardiac catheterization report documents that the Veteran had an ejection fraction of 50 to 55 percent.  A June 16, 1998 discharge summary documents that echocardiographic examination conducted on June 19, 1998 showed left ventricular hypertrophy with the ejection fraction estimated at 45 to 50 percent.  A September 20, 1999 Good Samaritan Hospital SPECT myocardial perfusion study report documents a left ventricular ejection fraction calculated at approximately 49 percent. 

In a December 2000 private treatment note, the Veteran reported very little chest pain.  The private physician reduced the Veteran's medication at this time.  A May 2004 private treatment record reported that the Veteran continued on medication.  

A July 2004 VA treatment record shows that the Veteran reported an ejection fraction of 48 percent; Social Security Administration records received in April 2005 noted this ejection fraction percentage.  Good Samaritan Hospital treatment records dated in October 2004 include a past medical history that the Veteran had an echocardiogram last done in 1999 that showed left ventricular hypertrophy, and an ejection fraction of 45 to 50 percent.  A private treatment note signed by S.K., M.D. documents that echocardiogram showed an estimated ejection fraction of approximately 45 percent.  

A July 2004 x-ray showed median sternotomy and extensive coronary artery bypass graft surgery had been performed.  Heart was not enlarged and pulmonary vasculature was normal.

An April 2005 general medical VA examination documented that the Veteran's heart had a regular rate and rhythm without gross audible murmur, gallop, or thrill.  His heart disease appeared moderately severe, but the examiner noted that this would interfere with any strenuous occupation, but would not interfere with daily activities.

A July 2007 VA treatment note showed that the Veteran's heart had a regular rate and rhythm.  There were no murmurs, clicks, or rubs.  

Beginning August 30, 2007, VA treatment records included a diagnosis of congestive heart failure.  There was no statement as to whether this was chronic congestive heart failure.

In August 2011, the Veteran was afforded a VA examination for his claim.  The examiner noted that the Veteran had chronic congestive heart failure.  A diagnostic exercise test was not conducted; however, the examiner conducted a METs test based on the Veteran's responses.  The examiner found a METS level between 1 and 3, and the Veteran reported symptoms of dyspnea.  

In a May 2014 private treatment note the Veteran's ejection fraction was noted at 40 percent.

In a March 2016 heart VA examination, the examiner noted that the Veteran required continuous medication for his condition.  A 40 percent ejection fraction was noted.  The Veteran had chronic congestive heart failure, a workload of 3 METs or less and symptoms included dyspnea, fatigue, and angina.

Upon review, the Board finds that from April 4, 1997 to January 12, 1998, the criteria for a rating in excess of 30 percent have not been met.  The Veteran reported angina but was able to continue ordinary manual labor.  He also took medication for his condition.  The evidence of record does not show that his IHD more than light manual labor was not feasible.  

The rating criteria changed effective January 12, 1998 and as of June 19, 1998 the evidence shows an ejection fraction of between 45 and 50 percent.  That is the first date that it was factually ascertainable that the ejection fraction was less than 50 percent.  However, the October 1997 evidence shows an ejection fraction of 50 to 55 percent, which is reasonably interpreted by the Board to include the value 50 percent.  This is consistent with the revised 60 percent rating criteria which provides for a 60 percent rating when the ejection fraction is 30 to 50 percent.  The Board concludes that the 60 percent rating is therefore warranted from the date of the criteria change, January 12, 1998.  

The Board further finds that from January 12, 1998 to August 30, 2007 the criteria for a rating higher than the 60 percent assigned for that period have not been met.  There is no mention of congestive heart failure during that time frame or any other of the criteria that would give rise to a rating higher than 60 percent.  

Beginning August 30, 2007 VA treatment records list a diagnosis of congestive heart failure.  There is no indication as to whether this was chronic congestive heart failure.  However, the 2011 VA examination report indicated that the Veteran had chronic congestive heart failure and there is no more explanation underlying this than the entries found beginning August 30, 2007.  Therefore, the Board resolves reasonable doubt and finds that as of August 30, 2007, the Veteran had chronic congestive heart failure due to his IHD and therefore met the criteria for a 100 percent rating as of that date.  

The Board has considered the Veteran's lay assertions but finds the medical evidence the most probative in this case.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes, nor is he competent to attribute any symptom or abnormality to his service-connected disability under the facts of this case.  Whether and when he had chronic congestive heart failure, an ejection fraction of less than 30 percent or had dyspnea, syncope , fatigue, angina, or dizziness with a workload of 3 METs or less are not facts that a person without specialized medical knowledge or training could determine.  The Veteran has not been shown to have such knowledge or training.  

Therefore, from April 4, 1997, to January 12, 1998, a disability rating in excess of 30 percent is not warranted, so the appeal is denied with regard to that period.  Beginning on January 12, 1998, a disability rating of 60 percent but no higher is warranted.  Therefore the appeal as to the period January 12, 1998 to April 14, 2005 is granted to the extent of a 60 percent rating but denied as to a rating higher than 60 percent.  A rating higher than 60 percent was not warranted until August 30, 2007, so the appeal is denied for the period from April 14, 2005 to August 30, 2007.  A 100 percent rating is warranted beginning August 30, 2007; therefore the appeal is granted for that period.  The 100 percent rating is the highest scheduler rating for the applicable diagnostic code.  There is no indication that any additional ratings are warranted for IHD for the period following August 30, 2007.  There is no reasonable doubt to be resolved as to whether any higher schedular ratings are warranted for any period of time on appeal.  

The Board has also considered whether the Veteran's IHD should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the scheduler criteria reasonably contemplate the Veteran's symptoms due to his IHD.  Hence, referral for extraschedular consideration is not warranted.  


ORDER

From April 4, 1997 to January 12, 1998, entitlement to an initial rating for IHD in excess of 30 percent is denied.

From January 12, 1998 to April 14, 2005, a 60 percent disability rating, but no higher, for IHD is granted, subject to the regulations governing disbursement of monetary benefits.

From April 14, 2005 to August 29, 2007 a disability rating for IHD in excess of 60 percent is denied.

From August 30, 2007 to August 11, 2011, a 100 percent disability rating for IHD is granted, subject to the regulations governing disbursement of monetary benefits.  

The appeal is denied as to a higher or additional rating for IHD for the period from August 12, 2011, forward.  


REMAND

The claim of entitlement to service connection for a respiratory disability must be remanded to the AOJ for additional development because there is insufficient medical evidence of record to decide the claim.

In an October 2014 VA opinion, an examiner found that the Veteran's service-connected cardiac disease, especially congestive heart failure, and PTSD exacerbated his COPD.  The examiner stated that congestive heart failure could put additional fluid into the lung and increase work of breathing that was greater in persons with underlying lung disease including COPD.  In addition, PTSD was increasingly recognized to contribute to shortness of breath and this would be more noticeable in someone with underlying lung disease.  The examiner stated that there was no indication that the CAD or PTSD had exacerbated the Veteran's COPD beyond its natural progression.  In a March 2016 VA examination report, a VA examiner stated that there was no evidence to suggest true aggravation..  

The medical evidence is unclear as to whether the Veteran's diagnosed COPD/bronchitis was aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or coronary artery disease (CAD).  Stating that the PTSD and CAD exacerbated the COPD and then stating that there was no evidence of exacerbation beyond the natural progression of the COPD, without more of an explanation, is internally contradictory.  Hence, another opinion is necessary.  Moreover, if there has been aggravation, additional opinion evidence is needed as to the baseline of the respiratory disability prior to such aggravation.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for a VA examination with regard to his claim of entitlement to service connection for a respiratory disability.  The examiner must review the claims file in conjunction with the examination and must support any and all opinions with sufficient rationale.  The examiner is asked to provide a medical opinion as to whether the Veteran's COPD/chronic bronchitis has been chronically worsened beyond its natural progression (aggravated) by his service-connected PTSD and or CAD.  The examiner must state the confidence he or she has in the opinion (how sure he or she is as to any such chronic worsening beyond natural progression or lack thereof).  The examiner must address whether the PTSD contributed to shortness of breath and if so whether such contribution chronically worsened the underlying COPD/chronic bronchitis.  The examiner must also address whether the CAD put additional fluid into the lungs, increased the work of breathing, and thereby chronically worsened the COPD/chronic bronchitis.  If the examiner concludes that the PTSD and or the CAD did chronically worsen the COPD/chronic bronchitis beyond its natural progression, then the examiner must provide a medical opinion as to the baseline severity of the COPD/chronic bronchitis if it had not been chronically worsened by the PTSD and/or CAD.  

2.  Then readjudicate the claim that is the subject of this remand.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case return the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


